Citation Nr: 9924956	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-08 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 to January 
1974.  His decorations and awards included Vietnam Service 
and Campaign Medals.  He had more than 2 years of foreign 
and/or sea service.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for cause of the veteran's death. 

A review of the record reveals that the appellant did not 
appear for a hearing before a Member of the Board scheduled 
for August 19, 1999.  There is no evidence that the appellant 
did not receive notice of such hearing.  Thus, the Board has 
made a determination based on the existing evidence of 
record.  See 38 C.F.R. § 20.702(d) (1998).


FINDING OF FACT

The veteran was not service-connected for any disability at 
the time of his death and competent evidence suggesting a 
nexus between the veteran's cause of death and his active 
service, including possible herbicide exposure has not been 
submitted.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Included in the record are the veteran's service medical 
records that essentially are silent for any pertinent 
findings, complaints, or diagnoses.  An enlistment 
examination dated in July 1969 contains no relevant 
information; an examination at separation dated in January 
1974 is negative for any treatment, complaints, or diagnoses 
related to colon cancer.

Post-service records include termination hospitalization 
records and related radiology reports dated from March 1993 
to June 1996.  A March 1993 x-ray report reflects dilated 
small bowel loop in the left side of the abdomen indicative 
of non-specific mild ileus.  Also dated in March 1993 is a 
surgical report for a right colectomy and open liver biopsy 
in which the physician noted a diagnosis of carcinoma of the 
cecum and fatty infiltration liver.  In March 1994, the 
veteran underwent a gastrointestinal procedure for esophageal 
ulcer with severe chest pain and indigestion.  In a 
recitation of the veteran's past medical history, the 
physician noted prior colon carcinoma, suspicious for 
recurrence.  An ultrasound of the abdomen conducted in June 
1996 disclosed a diagnosis of colon cancer.

A discharge summary from the San Antonio Community Hospital 
dated in June 1996 discloses final diagnoses of acute deep 
venous thrombosis of the right thigh; metastatic colon cancer 
to the liver and to the mesentery; gastric outlet 
obstruction, secondary to tumor obstruction to the descending 
part of the duodenum, status post gastrojejunostomy; bile 
duct obstruction, due to tumor invasion, status post 
cholecystojejunostomy; upper gastrointestinal bleeding, 
secondary to anticoagulant treatment; small bowel 
obstruction, secondary to carcinomatosis; and gram positive 
septicemia.

The death summary administered from the UCLA Medical Center 
discloses that the veteran was admitted in June 1996 where he 
remained until the time of his death in July 1996.  At the 
time of death, the final diagnoses were subacute bacterial 
endocarditis with methicillin-resistant Staphylococcus aureus 
line sepsis; deep vein thrombosis; hyponatremia; and 
metastatic colon cancer.  

The veteran's death certificate dated on July 9, 1996 reveals 
that the veteran died of metastatic colon cancer.  Included 
in the certificate is that the veteran underwent a 
cholecystojejunostomy and gastrojejunostomy on May 27, 1996 
that was related to his cancer.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Certain diseases associated with herbicide agent exposure in 
service are presumed to be service-connected if the veteran 
was exposed to an herbicide agent during service and they are 
manifested to a compensable degree within a specified time 
period; soft- tissue sarcomas associated with herbicide 
exposure include adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid, leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant schwannoma, malignant 
schwannomas, malignant mesenchymoma, malignant granular cell 
tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear 
cell sarcoma of tendons and aponeuroses, extraskeletal 
ewing's sarcoma, congenital and infantile fibrosarcoma, 
malignant ganglioneuroma. See 38 C.F.R. §§ 3.307, 3.309 
(1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. §§ 3.307 
(1998).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if endocarditis became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection for the cause of the 
veteran's death, the appellant must present evidence of a 
disability incurred in or aggravated by active service that 
was the principal or contributory cause of death.  See 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(a) (1998).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b) (1998).

Furthermore, in order to be a contributory cause of death, 
the evidence must show that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects 
of the fatal disease or that a service-connected disability 
had "material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet.App. 359 (1995); 38 C.F.R. 
§ 3.312(c)(1) (1998).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(2).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999, and hereinafter, 
referred to as the "Court") has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive; rather, it must merely be plausible to satisfy 
the initial burden of section [5107(a)]."  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Court has further held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992).  The Court also has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993) 
(citing Murphy at 81).

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

At the time of his death, the veteran was not service-
connected for any disability.  His official service records 
reflect that he served in Vietnam or in the coastal waters 
offshore.   The death certificate reflects that the veteran 
died on July 8, 1996 from metastatic colon cancer and that 
the approximate time interval between the onset and death was 
a total of four months.  As stated above, the death 
certificate also reflects that a prior surgical procedure 
related to the veteran's cancer was performed in May 1996 and 
that the veteran died while hospitalized at the UCLA Medical 
Center.  No autopsy was performed.  The Board notes that the 
record does not disclose or tend to suggest the existence of 
any additional pertinent medical records not presently 
associated with the veteran's claims folder.

The appellant in this case, the veteran's widow, asserts that 
the veteran's death from metastatic colon cancer resulted 
from the veteran's exposure to Agent Orange during his 
service in Vietnam.  While exposure to Agent Orange is 
conceded for veterans who served in Vietnam during the 
applicable period and who contracted a presumptive disease, 
metastatic colon cancer is not one of the enumerated diseases 
entitled to a presumption as being associated with herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

Medical evidence of record is not probative of the 
appellant's claim that the veteran's cause of death was 
service-connected.  Private hospital records dated for the 
periods extending from 1993 to 1996 disclose that the veteran 
was treated for symptomatology related to carcinoma of the 
colon.  The first pertinent clinical data of record appear in 
March 1993 during which time the veteran underwent abdominal 
studies for such symptoms as nausea and abdominal distention.  
The Board notes that these records are dated nineteen years 
after the veteran's separation from service.  In addition, 
although the above-noted July 1996 death summary reflects 
endocarditis as one of the final diagnoses, and such disease 
is presumed to have been incurred in service if manifested to 
a compensable degree within the first post service year, this 
disability was first exhibited many years after service and 
there is no competent evidence linking it to service.  

Based upon the foregoing evidence of record, the Board finds 
no competent evidence in the claims file to substantiate the 
appellant's allegations that the veteran's colon cancer was 
related to Agent Orange or any other herbicide exposure.  The 
only evidence submitted in support of the appellant's 
contentions that the veteran's death was linked to service 
are her own statements and that of the veteran's family 
members.  The appellant has not presented evidence of her or 
any of the family members' specialized knowledge of the 
etiology of colon cancers so as to render any of their 
opinions competent.  

Competent medical evidence requires a medical opinion or 
diagnosis by a person with specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Mere assertions of medical causation 
with nothing further do not constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support such a 
claim, the claim therefore will not be well grounded.  See 
Grottveit, 5 Vet.App. at 93.  Consequently, the Board 
concludes that the appellant has not submitted evidence of a 
well grounded claim for service connection for the cause of 
the veteran's death as a result of herbicide exposure.  38 
U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

